Citation Nr: 9902625	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-39 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, 
New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for the 
veteran's service-connected retraction of the right tympanic 
membrane with right ear hearing loss.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel 

INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from an April 1996 RO rating action which denied a 
rating in excess of 10 percent for the veteran's service-
connected retraction of the right tympanic membrane with 
right ear hearing loss.  

In statements dated December 17, 1997, and September 23, 
1998, the veteran has raised the issues of service connection 
for frozen feet (new and material evidence to reopen) and an 
increased rating for his service-connected nervous condition.  
Since these issues have not been addressed by the agency of 
original jurisdiction, they are referred to the RO for action 
deemed appropriate. 

A transcript of the veteran's September 1998 hearing before a 
member of the Board is on file.


REMAND

The veteran asserts that the disability due to his service-
connected retraction of the right tympanic membrane with 
right ear hearing loss warrants a rating in excess of 10 
percent.

Recently, a March 1997 VA audiological evaluation report was 
added to the claims file.  A review of the file does not show 
that the RO has considered the veteran's claim in light of 
this newly submitted evidence.  Unless this procedural right 
is waived by the appellant, any additional evidence must be 
referred to the RO for review and preparation of a 
supplemental statement of the case.  38 C.F.R. §§ 19.37, 
20.1304(c) (1998).  Since the veteran has not specifically 
indicated that he has waived initial consideration of this 
evidence by the RO, the issue must be remanded for 
consideration by the agency of original jurisdiction.

A review of the file also indicates that relevant clinical 
evidence may be available that is not in the claims folder.  
Specifically, during his September 1998 hearing the veteran 
reported that he had his hearing evaluated at St. Albans 
approximately six months earlier.  The file contains no 
clinical report of any such examination.  A copy of this 
report, as well as any available records of ongoing 
treatment, should be obtained.  Murincsak v. Derwinski, 
2 Vet.App. 363 (1992).

The veteran and his service representative have asserted that 
the hearing loss due to his service-connected disability has 
become worse and that he has ringing in the ears.  In order 
to be sure that the severity of each problem resulting from 
the veteran's retraction of the right tympanic membrane has 
been evaluated, the veteran should undergo another VA 
examination that specifically addresses his complaints.  
Caffrey v. Brown, 6 Vet.App. 377 (1994).  

The veteran, in December 1997 and September 1998 statements, 
raised the issue of service connection for left ear hearing 
loss (new and material evidence to reopen).  While the 
maximum schedular evaluation for unilateral hearing loss is 
10 percent, the evaluation currently assigned to the 
veterans right ear disability, a grant of service connection 
for left ear hearing loss would necessarily affect the 
evaluation assigned to the right ear hearing loss.  Since 
these issues are inextricably intertwined, the issue of 
whether new and material evidence has been submitted to 
reopen the claim of service connection for left ear hearing 
loss must also be considered by the RO.

In light of the discussion above, further development is 
required and the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to contact the veteran and request the 
names, addresses, and approximate dates 
of treatment of all health care providers 
(VA and non-VA) who have treated the 
veteran for problems associated with his 
retraction of the right tympanic membrane 
with right ear hearing loss since March 
1997.  Specifically noted are records of 
treatment or examinations performed at 
St. Albans.  When the veteran responds 
and provides any necessary 
authorizations, the named health care 
providers should be contacted and asked 
to submit copies of all medical records 
documenting their treatment which are not 
already in the claims folder.  All 
records obtained should be associated 
with the claims folder. 

2.  Thereafter, the RO should schedule 
the veteran for special examinations of 
the ears and hearing in order to 
ascertain the nature and severity of any 
disability due to the veteran's service-
connected retraction of the right 
tympanic membrane with right ear hearing 
loss.  The veterans complaints should be 
recorded in full.  Any necessary special 
studies should be performed and all 
pertinent clinical findings should be 
reported in detail.  The claims folder 
must be made available to and reviewed by 
the examining physician.  The examiners 
report should fully set forth all current 
complaints and pertinent clinical 
findings, and should describe in detail 
the symptoms due to the veteran's 
service-connected disorder, to include 
any loss of balance.

3.  When the requested development has 
been completed, the issue of an increased 
rating should be reviewed by the RO.  
Consideration should be given to all 
evidence added to the record since the 
statement of the case in August 1996, to 
include the earlier noted March 1997 
examination report.  The RO should also 
consider the issues of service connection 
for tinnitus and left ear hearing loss 
(new and material evidence to reopen), 
following any necessary development of 
the evidence.  The veteran should be 
properly notified of the decision reached 
and provided his appellate rights.  If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative should be provided a 
supplemental statement of the case with 
regard to the additional development as 
outlined above and be given the 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order, for appellate review of all issues which are properly 
before the Board.  The Board intimates no opinion as to the 
ultimate outcome of this case, pending completion of the 
requested development.  The veteran need take no action until 
he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
